IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on briefs December 13, 2011

           MICHAEL J. DENSON v. DAVID A. SEXTON, WARDEN

                 Appeal from the Criminal Court for Johnson County
                        No. 5882   Robert E. Cupp, Judge


             No. E2011-01471-CCA-R3-HC-FILED-OCTOBER 31, 2012


       The petitioner, who stood convicted following a guilty plea to numerous crimes
including aggravated kidnapping, brought a petition for habeas corpus claiming that the trial
court was without jurisdiction to enter a pretrial order amending one count of his indictment
from a charge of especially aggravated kidnapping to a charge of aggravated kidnapping.
Consequently, he urged that his conviction for aggravated kidnapping was void. The habeas
corpus court granted the State’s motion to dismiss the petition on the grounds that the
petitioner’s claims, if sustained, would merely render his judgment voidable, not void. On
appeal, the petitioner claims that the trial court violated his due process right to fair and
impartial review by failing to accurately grasp the merits of his claims and including non-
germane material in its order. After review, we conclude that the habeas corpus court’s order
did fairly address his claims and did not violate his due process rights. Consequently, the
judgment below is affirmed.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the court, in which J OSEPH M. T IPTON,
P.J., and J AMES C URWOOD W ITT, J R., J., joined.

Michael J. Denson, pro se, for the appellant.

Robert E. Cooper, Jr., Attorney General and Reporter; Cameron L. Hyder, Assistant Attorney
General, for the appellee, State of Tennessee.

                                         OPINION

                       FACTS AND PROCEDURAL HISTORY
        On February 5, 2007, the petitioner, Micheal J. Denson, pled guilty to numerous
charges including aggravated kidnapping. He was sentenced to a total effective sentence of
fourteen years and did not file a direct appeal. On November 24, 2010, the petitioner filed
a petition for writ of habeas corpus alleging that his indictment was deficient with regard to
the kidnapping count to which he had pled guilty and that the trial court did not have
jurisdiction to amend that count from especially aggravated kidnapping to the lesser included
offense of aggravated kidnapping, as it had sought to do via pretrial order. The State
promptly filed a motion to dismiss, which was granted by the habeas corpus court on June
8, 2011. The habeas corpus court’s order reads in full:

       This matter came before the Court upon the respondent’s motion to dismiss the
       petition for writ of habeas corpus. After a review of the petition, the motion
       to dismiss, and the entire record in this matter, it appears to the court that the
       motion to dismiss is well-taken. The petitioner’s claims, if sustained, would
       render the judgment voidable, not void. Moreover, even if the petitioner’s
       claim under the Interstate Compact on Detainers would render the judgment
       void, the petitioner has failed to establish a violation of the compact.
       Therefore, it is hereby ORDERED that the respondent’s motion is GRANTED
       and the petition is hereby DISMISSED.

       The Clerk of this court is directed to send copies of this Order per the
       certification.

The petitioner filed a timely notice of appeal, and we proceed to address his claims.

                                         ANALYSIS

       The petitioner’s appellate brief contains three separate claims: (1) that the trial court
erred by dismissing his petition “based on an inaccurate grasp of the merits,” (2) that the trial
court erred by stating that its dismissal was based on the record and filings in this matter
when the merits of the petitioner’s claim had “absolutely nothing to do with the Interstate
Compact on Detainers,” and (3) that for these reasons he did not receive a fair and impartial
review of his petition for habeas corpus relief. The crux of the petitioner’s argument is that
the two sentences in the trial court’s order that reference the Interstate Compact on Detainers
reveal that the trial court never fairly considered and adjudicated his claim. It appears to us
from our review of the record that the petitioner is correct in his assertion that the habeas
corpus court included in its order some discussion of an issue that was not germane to the
resolution of any legal claim that he had raised.

       The habeas corpus court’s order states that the petitioner’s claims were being

                                               -2-
dismissed because his allegations, even if proved, would merely serve to render his
conviction voidable, not void. Therefore, his claims are not cognizable in a habeas corpus
case. See Archer v. State, 851 S.W.2d 157, 163-64 (Tenn. 1993). Stricken of its non-
germane material, the court’s order still contains enough of its reasoning to permit the
petitioner to surmise the basis of its ruling and provides a fair basis for appeal of the issue.

       Regardless, on appeal, the petitioner does not raise any challenge to the habeas corpus
court’s conclusion that his claims, if proved, would still fail to render his conviction void.
Nor do we discern any obvious error in the lower court’s ruling. It is well-established that
habeas corpus relief is only available if “it appears upon the face of the judgment or the
record of the proceedings upon which the judgment is rendered that a convicting court was
without jurisdiction or authority to sentence a defendant, or that a defendant’s sentence of
imprisonment or other restraint has expired.” Archer, 851 S.W.2d at 164 (internal quotations
omitted). However, it appears from the record that the petitioner’s judgment was entered by
a court of competent jurisdiction, and his sentence has not expired. Consequently, the
petitioner is entitled to no relief.


                                       CONCLUSION




       For the foregoing reasons, the judgment of the habeas corpus court is affirmed.




                                            _________________________________

                                            JOHN EVERETT WILLIAMS, JUDGE




                                              -3-